Notice of Pre-AIA  or AIA  Status
Claims 1, 2, 4-9, 11-16, & 18-21 remain for examination.  The amendment filed 6/24/21 added claim 21; amended claims 1, 8, & 15; and cancelled claims 3, 10, & 17.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of the amendment filed 6/24/21, with respect to the Strong, Vega, and Rostambadi references have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, & 18-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 9,591,010 (Muddu).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/10/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435